Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/031,270 filed 7/10/18. Claims 1-9 are pending with claim 1 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Melo et al. US 2015/0106118 A1.
Melo teaches:
With respect to claim 1, A patient labeling device which is worn on a patient (fig. 2, 109), such that when the patient labeling device is sensed to be connected with a terminal device (fig. 1, 103; paragraph 0032), the terminal device is allowed to read or edit a patient information (paragraph 0032 – NFC 

With respect to claim 2, The patient labeling device of claim 1, wherein a surface of the main body is covered by a color layer (fig. 2, 111 where HIP code is stamped on side of wristband in visible ink which inherently has a color).  

With respect to claim 3, The patient labeling device of claim 2, wherein the main body comprises a front face (fig. 2, wristband 109 has a front face that is the outside of band), and the color layer covers the front face (fig. 2, 111 is located on front face of band 109).  

With respect to claim 4, The patient labeling device of claim 3, wherein the sense label is disposed on the front face (fig. 2, 112)  

With respect to claim 5, The patient labeling device of claim 4, wherein the sense label is not covered by the color layer (fig. 2, 112).  

With respect to claim 6, The patient labeling device of claim 1, wherein the main-10- body is formed in an elongate rectangular strip shape (fig. 2, 109 where the wristband when opened is an elongate rectangular strip shape).  

With respect to claim 7, The patient labeling device of claim 6, wherein the main body has two side ends disposed at two ends of the main body, such that when the two side ends are connected with each other, the main body is circled into a wristband (fig. 2, 109).  

With respect to claim 8, The patient labeling device of claim 7, wherein the sense label is disposed between the two side ends of the main body (fig. 2, 112 is located in the middle of wristband 109).  

With respect to claim 9, The patient labeling device of claim 1, wherein the sense label is an NFC (near field communication) label (NFC chip 112).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH